ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY v. ICELAND)

ORDER OF 18 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE c. ISLANDE)

ORDONNANCE DU 18 AOÛT 1972
Official citation:

Fisheries Jurisdiction (Federal Republic of Germany v. Iceland),
Order of 18 August 1972, I.C.J. Reports 1972, p. 188.

Mode officiel de citation:

Compétence en matière de pêcheries République fédérale d'Allemagne c.
Islande), ordonnance du 18 août 1972, C.J. Recueil 1972, p. 188.

 

N'de vente: 370

 

 
18 AUGUST 1972

ORDER

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY ». ICELAND)

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FEDERALE D’ALLEMAGNE c. ISLANDE)

18 AOUT 1972

ORDONNANCE
188

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1972 1972
18 août
Rôle général
18 août 1972 n° 56

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES
(REPUBLIQUE FEDERALE D’ALLEMAGNE c. ISLANDE)

ORDONNANCE

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN,
Vice-Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO,
FORSTER, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, MOROZOV, JIMENEZ DE ARECHAGA,
juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour,

Vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante:

Vu la requête enregistrée au Greffe de la Cour le 5 juin 1972, par
laquelle la République fédérale d'Allemagne a introduit une instance
contre la République d’Islande au sujet d’un différend portant sur
l'extension, annoncée par le Gouvernement islandais, de sa compétence
en matière de pêcheries autour de l'Islande;

Considérant que le dépôt de la requête a été immédiatement notifié
au Gouvernement islandais et qu’il lui a été transmis copie de Ja requête
par courrier aérien;

Vu la lettre du ministre des Affaires étrangères d’Islande datée du
27 juin 1972 et reçue au Greffe le 4 juillet 1972, le télégramme dudit

4
COMPETENCE PECHERIES (ORDONNANCE 18 VIII 72) 189

ministre daté du 28 juillet 1972 et reçu au Greffe le 29 juillet 1972, son
télégramme du 11 août 1972 reçu au Greffe le même jour, répété et
confirmé par sa lettre du 11 août 1972, toutes communications où il
est affirmé que la Cour ne peut trouver dans son Statut aucun fondement
pour l'exercice de sa compétence en l'affaire;

Vu le refus du Gouvernement islandais de désigner un agent, énoncé
dans sa lettre du 27 juin 1972, et le fait que le Gouvernement islandais,
qui avait été avisé par télégramme et par lettre du 21 juillet 1972 que la
Cour ouvrirait la procédure orale le 2 août 1972 en vue de donner aux
Parties l’occasion de formuler leurs observations sur la demande en
indication de mesures conservatoires, ne s’est pas fait représenter à
l'audience tenue à cette date;

Vu l'ordonnance du 17 août 1972, par laquelle, statuant sur la demande
présentée par le Gouvernement de la République fédérale d'Allemagne le
21 juillet 1972, la Cour a indiqué des mesures conservatoires en l’affaire,
ce qui ne préjuge en rien la compétence de la Cour pour connaître du
fond du différend;

Considérant que, dans ces conditions, il est nécessaire de régler en
premier lieu la question de la compétence de la Cour,

LA Cour

Décide, par neuf voix contre six, que les premières pièces écrites
porteront sur la question de la compétence de la Cour pour connaître du
différend ;

Fixe comme suit la date d’expiration des délais pour la procédure
écrite:

Pour le dépôt du mémoire du Gouvernement de la République fédérale
d'Allemagne, le 13 octobre 1972,

Pour le dépôt du contre-mémoire du Gouvernement islandais, le
8 décembre 1972;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-huit août mil neuf cent soixante-douze, en trois
exemplaires, dont l'un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
fédérale d'Allemagne et au Gouvernement de la République d’Islande.

Le Président de la Cour,
(Signé) ZAFRULLA KHAN.

Le Greffier de la Cour,
(Signé) S. AQUARONE.
COMPETENCE PECHERIES (ORDONNANCE 18 VIII 72) 190

MM. BENGZON et JIMENEZ DE ARECHAGA, juges, joignent à l’ordonnance
lexposé commun de leur opinion dissidente.

(Paraphé) Z. K.
(Paraphé) S. A.
